DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 03/03/2022.  Claims 1-3, 5-8, 10-11 have been amended.  Claims 4, and 12-14 have been canceled.  Claims 15-23 have been added.  Claims 1-3, 5-11, and 15-23 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-11, and 15-23 have been considered but are moot of the new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-11, and 15-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hudson et al. (US 2014/0214500 herein Hudson).
Regarding claim 1, Hudson teaches a parking facility access management system (read as parking lot management system) (Hudson – Abstract), comprising:
	a sensing device (read as parking meter/kiosk 100 comprising microcontroller 110 with associated physical memory disposed inside of the housing of the meter 100; parking meter/kiosk includes sensors that can control gates and/or remote located sensors) (Hudson – Figure 2, [0051]-[0052], [0056], and [0058]) communicatively connected to a database and to a mechanism for providing access to a parking facility, the sensing device comprising a directional Bluetooth beacon configured to transmit a first signal and a Bluetooth device (read as iBeacon transmitter is a low-cost transmitter that can push data to and collect data from nearby smartphones; beacon transmitters operate using Bluetooth Low Energy) (Hudson – [0127]); and
	an application configured to receive the first signal and to connect and transmit a second signal to the Bluetooth device (read as user can use an application on their smartphone to add time, purchase passes or permits, find open spots, reserve spots, etc.) (Hudson – [0094], [0115], [0211], and [0214]).
Regarding claim 2 as applied to claim 1, Hudson further teaches wherein the application is configured to determine a proximity to the sensing device and a lane from the first signal, and to connect to the Bluetooth device responsive thereto (read as user can use an application on their smartphone to add time, purchase passes or permits, find open spots, reserve spots, etc.) (Hudson – [0094], [0115], [0211], and [0214]).
Regarding claim 3 as applied to claim 2, Hudson further teaches wherein the application is further configured to send the second signal to the Bluetooth device responsive to the receipt of the first signal and a determination by the application that a mobile device on which the application is running is in proximity to the sensing device (read as user can use an application on their smartphone to add time, purchase passes or permits, find open spots, reserve spots, etc.) (Hudson – [0094], [0115], [0211], and [0214]).
Regarding claim 5 as applied to claim 1, Hudson further teaches wherein the directional Bluetooth beacon is enclosed in an enclosure that limits directionality of the first signal (read as parking meter/kiosk 100 comprising microcontroller 110 with associated physical memory disposed inside of the housing of the meter 100; parking meter/kiosk includes sensors that can control gates and/or remote located sensors; iBeacon transmitter is a low-cost transmitter that can push data to and collect data from nearby smartphones; beacon transmitters operate using Bluetooth Low Energy) (Hudson – Figure 2, [0051]-[0052], [0056], [0058], and [0127]).
Regarding claim 6 as applied to claim 1, Hudson further teaches wherein the directional Bluetooth beacon comprises an Eddystone beacon (Hudson – [0127]).
Regarding claim 7 as applied to claim 1, Hudson further teaches wherein the directional Bluetooth beacon comprises an iBeacon (read as iBeacon transmitter is a low-cost transmitter that can push data to and collect data from nearby smartphones; beacon transmitters operate using Bluetooth Low Energy) (Hudson – [0127]).
Regarding claim 8 as applied to claim 1, Hudson further teaches wherein the directional Bluetooth beacon is located between 46 and 62 inches above a floor portion of the parking facility and is angled approximately 14.5 degrees downward (Hudson - see Figure 1, Figure 12).
Regarding claim 9 as applied to claim 1, Hudson further teaches wherein the mechanism for providing access to the parking facility is an access gate (read as parking meter/kiosk includes sensors that can control gates and/or remote located sensors) (Hudson – Figure 2, [0051]-[0052], [0056], and [0058]).
Regarding claim 10 as applied to claim 1, Hudson further teaches wherein the application is configured to run on a mobile device (read as user can use an application on their smartphone to add time, purchase passes or permits, find open spots, reserve spots, etc.) (Hudson – [0094], [0115], [0211], and [0214]).
Regarding claim 11 as applied to claim 10, Hudson further teaches wherein the mobile device is a mobile phone (read as patron’s smartphone) (Hudson – [0093]-[0094], and [0116]).
Regarding claim 15 as applied to claim 10, Hudson further teaches wherein the mobile device is an automobile head unit (Hudson – [0127]).
Regarding claim 16 as applied to claim 1, Hudson further teaches wherein the directional Bluetooth beacon is tuned to provide optimal performance for a lane with which the sensing device is associated (Hudson – [0212]).
Regarding claim 17 as applied to claim 1, Hudson further teaches wherein the sensing device further comprises a second Bluetooth device (Hudson – [0056]-[0058], and [0127]).
Regarding claim 18 as applied to claim 17, Hudson further teaches wherein the sensing device is configured to send a confirmation request responsive to the receipt of multiple second signals from multiple applications (read as receipt retrieval) (Hudson – [0159]-[0161]).
Regarding claim 19 as applied to claim 1, Hudson further teaches wherein the database is in a cloud (read as LAN 116 can be connected to the Internet 118; parking system may also include a host or control computer 120 that governs the operation of and/or stores the data from a given number of networked meters; central or control computer 120 may comprise one or more servers interfacing with networked storage in a data center) (Hudson – [0056]-[0057]).
Regarding claim 20 as applied to claim 3, Hudson further teaches wherein the second signal comprises credentials (read as proper credentials; user’s login credentials; user’s credentials) (Hudson – [0157], and [0163]-[0164]).
Regarding claim 21 as applied to claim 20, Hudson further teaches wherein the database is configured to determine the application’s authorization based on the credentials (Hudson – [0157], and [0163]-[0164]).
Regarding claim 22 as applied to claim 21, Hudson further teaches wherein the mechanism for providing access to the parking facility receives a command to provide access to the parking facility responsive to a positive authorization determination (read as ability to designate multiple different class rules for parking authorization, parking parameters, geographically customize certain privileges for individual vehicles; the system is programmed to recognize the authorized status by comparing the vehicle ID to the authorized database to determine that no violation occurred and that the owner had proper authorization) (Hudson – [0141] and [0183]).
Regarding claim 23 as applied to claim 21, Hudson further teaches wherein the credentials comprise at least one of a payment confirmation, payment information, and account information (read as ability to designate multiple different class rules for parking authorization, parking parameters, geographically customize certain privileges for individual vehicles; the system is programmed to recognize the authorized status by comparing the vehicle ID to the authorized database to determine that no violation occurred and that the owner had proper authorization or an account on file to be billed accordingly) (Hudson – [0141] and [0183]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/          Primary Examiner, Art Unit 2648